Citation Nr: 1455877	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  10-26 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for migraine headaches.

2.  Entitlement to a disability rating in excess of 10 percent for left shoulder strain status-post rotator cuff repair. 

3.  Entitlement to a higher initial disability rating for residuals of right index finger laceration, currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable disability rating for a hearing loss disability of the right ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1997 to September 2005.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the RO that, in pertinent part, denied a disability rating in excess of 10 percent for service-connected migraine headaches; and from a December 2009 decision of the RO that denied a disability rating in excess of 10 percent for service-connected left shoulder strain status-post rotator cuff repair. The Veteran timely appealed.

In March 2010, the Veteran testified during a hearing before RO personnel.  In April 2010, a Decision Review Officer increased the disability evaluation to 30 percent for migraine headaches, effective December 18, 2008 (date of receipt of claim for increased rating).  Because greater evaluations are available for migraine headaches, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In October 2014, the Veteran testified during a hearing before the undersigned at the RO.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work.  While the Veteran has indicated that he has increased absenteeism due to his service-connected disabilities, he has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

The issues of an increased disability rating for migraine headaches and for left shoulder strain status-post rotator cuff repair are addressed in the REMAND portion of the decision below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a decision in the appeals, the Board received notification from the Veteran at the October 2014 hearing, that a withdrawal of the appeals for higher disability ratings for residuals of right index finger laceration and for a hearing loss disability of the right ear is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals for higher disability ratings for residuals of right index finger laceration and for a hearing loss disability of the right ear have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew the appeal for higher disability ratings for residuals of right index finger laceration and for a hearing loss disability of the right ear on the record at the October 2014 hearing.  The withdrawal was reduced to writing in the hearing transcript.  There remain no allegations of errors of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeals for higher disability ratings for residuals of right index finger laceration and for a hearing loss disability of the right ear, and the claims are dismissed.


ORDER

The appeals seeking higher disability ratings for residuals of right index finger laceration and for a hearing loss disability of the right ear are dismissed.


REMAND

In evaluating the Veteran's request for increased disability ratings, the Board considers the medical evidence of record.

Migraine Headaches

Historically, the Veteran was treated for symptoms consistent with migraine in active service in May 2005.  At that time the Veteran reported having migraine headaches about two-to-three times a week, and that he had to stay in bed.  Records show that he took pain medication, and he denied any time lost from work.

The report of an April 2009 VA examination reflects that the Veteran took medication every six hours, as needed, for migraine headaches.  At that time the Veteran reported weekly migraine headaches, and that less than half of the attacks were prostrating.  Usual duration of migraine headaches was hours.  The examiner noted increased absenteeism from work due to severe headaches, which occurred one-to-two times a month.  The Veteran described the headaches as frontally located, with throbbing pain; and that he had photophobia and sometimes nausea.  He reported that the headache may last for days, and that exertion made it worse.

The report of a September 2012 VA examination reflects that the Veteran called in sick to work about three-to-four times monthly because of severe migraine headaches; and that sometimes he stayed in bed for two-to-three days each month.  The Veteran also reported difficulty drawing blood when at work.  He reported symptoms of nausea, vomiting, and sensitivity to light.  The examiner indicated that the Veteran's migraine headaches occurred more frequently than once per month, and also indicated that the Veteran did not have "very frequent prostrating and prolonged attacks" of migraine headache pain.

Since then, the Veteran has described worsening migraine headaches.  In October 2014, the Veteran testified that he received treatment from a VA neurologist every three months; and that he also sought treatment for migraine headaches at the Emergency Room.  Records show that the Veteran had invoked his entitlement to use "family and medical leave" beginning in June 2014, due to his serious migraine headaches and frequent absences from work.  He testified that he had missed work, on average, two-to-three times per month.  The Veteran is competent to describe his symptoms and their effects on employment and daily activities.

Under these circumstances, VA cannot rate the service-connected migraine headaches, without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).


Left Shoulder Strain Status-Post Rotator Cuff Repair 

Historically, the Veteran was treated for symptoms consistent with a left shoulder sprain rotator cuff injury in active service in February 2005.  At that time he reported being diagnosed with impingement syndrome of the left shoulder four years earlier.  He also reported pain in his left shoulder with abduction and overhead work.  Following laparoscopic surgery in 2005, the Veteran had less pain and he was able to do overhead work and lifting.  Range of motion of the left arm and shoulder in April 2005 was to 170 degrees on flexion, to 170 degrees on abduction, and to 90 degrees on external and internal rotation.  Pain was noted at the extremes of each motion.  X-rays were unremarkable.  

Private records reveal an assessment of persistent left acromioclavicular joint arthritis and mild impingement syndrome in February 2009.

VA records show that the Veteran underwent physical therapy for progressive shoulder pain and limited motion in March 2009.

The report of a September 2009 VA examination reflects severe flare-ups of left shoulder joint disease resulting in limitation of motion.  Range of motion of the left shoulder was to 105 degrees on flexion, to 100 degrees on abduction, to 30 degrees on internal rotation, and to 45 degrees on external rotation.  No additional limitation of motion was noted following repetitive use testing.

The report of a September 2012 VA examination reflects that the Veteran had severe shoulder pain three-to-four times a week, lasting two hours to several days; and that he occasionally applied ice and took medication.  Range of motion of the left shoulder was to 95 degrees on flexion and to 100 degrees on abduction.  There was no objective evidence of painful motion, and no additional limitation of motion following repetitive-use testing.  Factors contributing to functional loss included less movement than normal, and localized tenderness.  Cross-body adduction test was positive.  Pain also was noted as a residual of the Veteran's surgery, and he reported that he could not lift heavy boxes.

Since then, the Veteran has described worsening left shoulder pain and additional functional loss.  In October 2014, the Veteran testified that he could not lift anything with his left arm because of his shoulder pain.  X-rays then revealed moderate degenerative osteoarthritis of the left acromioclavicular joint, and minimal degenerative osteophyte in the greater tuberosity.  Here, the Veteran is competent to describe his symptoms and their effects on employment and daily activities.

Under these circumstances, VA cannot rate the service-connected left shoulder strain status-post rotator cuff repair, without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer, 10 Vet. App. at 400; Caffrey, 6 Vet. App. at 377; VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file (electronic), VA treatment records for migraine headaches and for left shoulder strain status-post rotator cuff repair, dated from November 2012 to present.  

2.  Afford the Veteran a VA examination, for evaluation of the service-connected migraine headaches.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file. 

The examiner should comment on the frequency and duration of prostrating migraines, and comment on their economic impact-to include whether any prolonged attacks produce severe economic inadaptability.  A complete rationale for the opinions expressed must be provided. 

In providing the findings, the examiner should, to the extent possible, distinguish the symptoms attributable to service-connected migraine headaches from those of other neurological or headache-type conditions.  However, if it is not medically possible to do so, the examiner should clearly so state, indicating that the findings are with respect to the Veteran's overall headaches. 

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

3.  Afford the Veteran a VA examination, for evaluation of the service-connected left shoulder strain status-post rotator cuff repair (non-dominant).  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file. 

All indicated studies should be performed and all clinical findings reported in detail, including ranges of motion, degrees of flexion and abduction and rotation, muscle injury, and degenerative joint disease.  The Veteran is right-handed.

The examiner should comment on whether or not there is painful motion or weakness associated with the left shoulder.  The examiner should be asked whether pain or 
weakness significantly limits functional ability during flare-ups or when the joint is used repeatedly over a period of 
time. The examiner should also be asked to determine whether the left shoulder exhibits weakened movement, fatigability, or incoordination; if feasible, these 
determinations should be expressed in terms of additional range-of-motion loss.  

The examiner should comment on whether there is fibrous union or nonunion of the humerus.

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

4.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal, taking into consideration all applicable rating criteria-to include on an extraschedular basis for migraine headaches under 38 C.F.R. § 3.321(b)(1).  Consideration should also specifically be given to the holding in Burton v. Shinseki, 25 Vet. App. 1 (2011) as it relates to the Veteran's reported symptoms of pain.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


